Citation Nr: 0502856	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  00-23 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.	Entitlement to an initial compensable rating for hearing 
loss of the right ear.

2.	Entitlement to service connection for tinnitus.

3.	Entitlement to service connection for vertigo and 
dizziness.

4.	Entitlement to service connection a right ear disability, 
other than hearing loss. 


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1981 to September 
1998.     

The claim for a higher initial rating for right ear hearing 
loss comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 rating decision in which the RO 
granted service connection and assigned an initial 
noncompensable rating for hearing loss of the right ear, 
effective October 1, 1998.  In June 2000, the veteran filed a 
notice of disagreement (NOD) with the assigned initial rating 
for right ear hearing loss, and a statement of the case (SOC) 
was issued in August 2000.  The veteran filed a substantive 
appeal (by way of a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in September 2000.  

In his substantive appeal, the veteran requested the 
opportunity to testify at a hearing before a Veterans Law 
Judge (VLJ) at the RO.  However, the record indicates that in 
December 2001, the veteran withdrew his request for a 
hearing.  

In September 2002, the Board undertook additional development 
of the claim under the provisions of 38 C.F.R. § 19.9 (2002).  
After the completion of the requested actions, the Board 
remanded the matter to the RO in August 2003.  At that time, 
it was noted that the provisions of 38 C.F.R. § 19.9 
essentially conferring upon the Board jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board, but not reviewed by the RO, had been held to be 
invalid.  See Disabled American Veterans (DAV) v. Secretary 
of Veterans Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 
2003).  Hence, the Board returned the case to the RO for 
initial consideration of the claim in light of the recently 
developed evidence.  The RO continued its denial of an 
initial compensable evaluation (as noted in an October 2004 
supplemental SOC (SSOC)).  

Because the veteran's claim involves a request for a higher 
initial evaluation following the grant of service connection, 
the Board has characterized this claim in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

The Board's decision denying the veteran's claim for an 
initial compensable rating for right ear hearing loss is set 
forth below.   The additional matters noted on the title 
page, for which the veteran has completed the first of two 
actions required to place these matters in appellate status, 
are addressed in the remand following the order.  These 
matters are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim for an initial compensable rating for 
right ear hearing loss has been accomplished.

2.	Since the October 1, 1998 effective date of the grant of 
service connection, the veteran's hearing loss has been 
manifested by, at worst, level IV hearing acuity in the right 
ear and level I hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for hearing 
loss of the right ear have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R.    §§ 3.102, 
3.159, 4.85-4.87 Diagnostic Code 6100 (as in effect before 
and since June 10, 1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim for an initial 
compensable rating for right ear hearing loss has been 
accomplished.  

Through the August 2000 SOC, the September 2000 and October 
2004 supplemental SSOCs, and the RO's letter of March 2004, 
the RO notified the veteran of the legal criteria governing 
the claim, the evidence that has been considered in 
connection with the appeal, and the bases for the denial of 
the claim.  After each, he was given the opportunity to 
respond.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claim.  Pursuant to the aforementioned documents, 
the veteran has also been afforded the opportunity to present 
evidence and argument in support of his claim.  In its March 
2004 letter, the RO requested that the veteran provide 
authorization to enable it to obtain any outstanding private 
medical records, and information to enable it to obtain any 
VA treatment records, outstanding service medical records 
(SMRs), employment records, or records from other Federal 
agencies, as well as requested that the veteran submit any 
additional evidence in his possession.  The RO also 
specifically requested that the veteran directly submit any 
pertinent physician's statements, clinical records, or 
statements from laypersons regarding their observations as to 
the severity of the veteran's service-connected disability.  
Through this letter, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims).  As 
explained above, all of these requirements have been met in 
the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not prejudiced the veteran in any way.  

As indicated above, the RO issued the August 2000 SOC 
explaining what was needed to substantiate the claim for 
increase within two months of the veteran's June 2000 NOD of 
the June 1999 rating decision on appeal, and the veteran was 
thereafter afforded the opportunity to respond.  Moreover, 
the RO notified the veteran of the VCAA duties to notify and 
assist in its March 2004 letter; neither in response to that 
letter, nor at any other point during the pendency of this 
appeal, has the veteran informed the RO of the existence of 
any evidence that has not already been obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim for a 
higher initial rating for right ear hearing loss.  As 
indicated below, the RO has obtained copies of additional 
SMRs from the Boone Clinic, NAS, in Little Creek, Virginia; 
outpatient treatment reports from the Hampton VA Medical 
Centers (VAMC) in Hampton, Virginia, dated from April 2001 to 
June 2003; records from the Branch Medical Clinic, a Navy 
facility, in Roanoke, Virginia, dated from November 1998 to 
September 2000; and records from Portsmouth Naval Hospital in 
Portsmouth, Virginia, dated from November 2002.  The RO has 
also arranged for the veteran to undergo numerous VA 
examinations.  The veteran has submitted statements, dated 
April 2001, December 2001, and March 2004, in support of his 
claim.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim for a higher initial rating for 
right ear hearing loss.

II.	Background

On VA examination in January 1999, the veteran reported that 
he experienced hearing difficulty, primarily in environments 
involving background noise, and on his right side while 
driving in a car.  He also stated that he occasionally had 
problems with hearing and understanding soft speech, and that 
he was in the process of obtaining a hearing aid.  On 
audiological evaluation, pure tone thresholds, in decibels, 
were, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
35
40
LEFT
5
10
0
5
5

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 10 percent in the left ear.
The examiner diagnosed mild to moderate sensorineural hearing 
loss for the right ear, and essentially normal hearing 
sensitivity for the left ear.  He further noted that the 
veteran had excellent word recognition ability for both ears 
at a loud conversational level of speech for the right ear, 
and at a conversational level of speech for the left ear.  
The examiner also recommended that the veteran undergo a 
hearing aid evaluation for the right ear following medical 
clearance, and that he utilize ear protection for excessive 
noise levels.   

In a June 1999 rating, the RO granted service connection and 
assigned an initial noncompensable rating for right ear 
hearing loss, effective October 1, 1998.  

In a November 2000 statement, the veteran related that his 
right ear hearing loss began during the first few years of 
his active duty service, and that his hearing loss became 
progressively worse as a result of in-service noise exposure 
from proximity to military aircraft.

Treatment reports from the Hampton VAMC, dated from April 
2001 to June 2003, include an April 2001 report of an 
audiological evaluation, indicating that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
35
40
45
LEFT
5
5
0
0
0

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  

On VA examination in June 2003, the veteran reported having 
experienced decreased hearing in the right ear for at least 9 
to 10 years, and that he could hear to some extent in the 
right ear, but often could not understand what he was 
hearing.  He stated that he was utilizing a hearing aid at 
that time.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
45
50
50
LEFT
5
5
5
0
5

Speech audiometry demonstrated speech recognition ability of 
72 percent in the right ear and of 100 percent in the left 
ear.

III.	Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving the veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

Initially, the Board notes that effective June 10, 1999 
(during the pendency of this appeal), VA amended the portion 
of the VA Schedule for Rating Disabilities,        38 C.F.R. 
Part 4 (2004), governing evaluation of diseases of the ear, 
including hearing loss.  See 64 Fed. Reg. 25202 through 25210 
(May 11, 1999).  As there is no indication that the revised 
criteria are intended to have a retroactive effect, VA has 
the duty to adjudicate the claim for increase only under the 
former criteria for any time period prior to the effective 
date of the new diagnostic codes, and to consider the revised 
criteria for the time period commencing on the effective date 
of the new provisions.  See Wanner v. Principi, 17 Vet. App. 
4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  
See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  The 
Board points out that the RO has considered and applied the 
correct versions of the applicable rating criteria for 
hearing loss in adjudicating the veteran's claim (as 
reflected in the August 2000 SOC, and the September 2000 and 
October 2004 SSOCs).  Hence, there is no due process bar to 
the Board doing likewise.  

Under both the former and revised criteria, evaluations of 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with average hearing threshold levels as measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 cycles per second (Hertz) (Hz).  To evaluate 
the degree of disability from defective hearing, the rating 
schedule establishes eleven auditory acuity levels designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  This component of the criteria for 
rating hearing loss is identical under the pre- and post-June 
10, 1999, versions of the rating schedule.  See 38 C.F.R. § 
4.87 (1998), and 38 C.F.R. § 4.85 (2004).

The governing legal authority also includes a regulatory 
provision establishing that where service connection has been 
granted only for defective hearing involving one ear, the 
hearing acuity of the nonservice-connected ear is considered 
to be normal and assigned a designation of Level I, subject 
to the provisions of 38 C.F.R. § 3.383 (which provides that 
compensation is payable for certain combinations of service-
connected and nonservice-connected disabilities, including 
deafness in both ears, provided the nonservice-connected 
disability is not the result of the veteran's own willful 
misconduct).  See 38 C.F.R. § 4.85(f).  [Parenthetically, the 
Board notes that, because the pertinent audiological 
evaluations do not reveal either total deafness in both ears, 
or, as explained below, hearing loss meeting at least the 
criteria for the minimum, compensable rating for the service-
connected right ear, neither the provisions of section 3.303 
nor the governing statute, 38 U.S.C.A. § 1160 (as recently 
revised, see 69 Fed. Reg. 48,148-48,150 (August 9, 2004)), 
are applicable in adjudicating the claim on appeal.].  Hence, 
evaluation of the hearing loss in the right ear only is 
appropriate.

The version of 38 C.F.R. § 4.86 in effect prior to June 10, 
1999, addressed the use of hearing aids in the conduction of 
audiometry examinations and the evidence used in award of 
service connection.  It is noted in this respect, that the 
audiologist that conducted the January 1999 examination and 
reviewed the results of the relevant audiometry evaluation 
in this case, did not indicate that there were any language 
difficulties or inconsistent speech audiometry scores that 
would render the use of both pure tone average and speech 
discrimination inappropriate and would require evaluation 
under Table VIa.  See 38 C.F.R. § 4.85(c) (as in effect 
prior to June 10, 1999).

The version of 38 C.F.R. § 4.86 in effect since June 10, 
1999, however, requires that exceptional patterns of hearing 
impairment are to be evaluated as follows:      

(a) When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.

(b) When the pure tone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher 
Roman numeral.  Each ear will be evaluated separately.

38 C.F.R. § 4.86, references Table VIa, which reflects the 
schedular criteria contained in Table VI without 
consideration of the results of controlled speech 
discrimination tests.  See 38 C.F.R. § 4.85(h), Table VIa.

Considering the medical evidence in light of the above-noted 
criteria, the Board finds that, since the October 1, 1998 
effective date of the grant of service connection, the 
veteran's right ear hearing loss has been appropriately rated 
as noncompensable under both the former and revised criteria.    

With respect to the time period for which the former criteria 
is applicable (from the October 1, 1998 effective date of the 
grant of service connection, up until the June 10, 1999 date 
of the above-noted change in regulation), the pertinent 
evidence includes the report of the January 1999 audiological 
evaluation, which indicated an average decibel loss of 48.75 
for the right ear, and 3.75 for the left ear.  Speech 
audiometry showed speech recognition ability of 72 percent in 
the right ear, and 100 percent in the left ear.  Application 
of these scores to Table VI results in a designation of IV 
for the right ear and I for the left ear.  These designations 
of impaired efficiency, pursuant to Table VII, correspond to 
a noncompensable evaluation for hearing impairment.  Thus, 
there is no medical basis in this case for assignment of an 
initial compensable rating for right ear hearing loss, under 
the former rating criteria.  

As regards the time period since the June 1999 revision in 
the rating criteria, the record reflects that on audiological 
evaluation in April 2001, the veteran had an average decibel 
loss of 38.75 for the right ear, and 1.25 for the left ear, 
and speech discrimination testing results of 96 percent for 
the right ear, and 100 percent for the left.  Pursuant to 38 
C.F.R. § 4.85, Table VI, these findings correspond to 
auditory acuity numeric designations of I in the right ear, 
and of I in the left ear.  Given the pure tone thresholds 
demonstrated in the right ear, Table VIa (as set forth under 
the revised version of 38 C.F.R. § 4.86) is not available for 
application.  While puretone thresholds appear to have 
worsened for every audiometric frequency in comparison to the 
results of the January 1999 evaluation, these findings do not 
necessitate application of Table VIa under either sections 
4.86(a) or 4.86(b), respectively, as there is no indication 
that there are puretone thresholds at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hz) of 55 
dB or more, or, in the alternative, simultaneous puretone 
thresholds of 30 dB or less at 1000 Hz and of 70 dB or more 
at 2000 Hz.

Hence, the April 2001 audiological evaluation results reveal 
hearing acuity designations of I for the right (worse) ear 
and of I for the left ear, which correspond to a 
noncompensable evaluation, pursuant to 38 C.F.R. § 4.85, 
Table VII.  

On audiological evaluation again in June 2003, the veteran 
demonstrated average decibel loss of 48.75 for the right ear, 
and 3.75 for the left ear, and speech discrimination testing 
results of 72 percent for the right ear, and 100 percent for 
the left.  Under 38 C.F.R. § 4.85, Table VI, these findings 
correspond to auditory acuity numeric designations of IV in 
the right ear, and of I in the left ear.  Based upon the pure 
tone thresholds demonstrated in the right ear, Table VIa 
again is not available for application.

The designations of IV for the right (worse) ear and of I for 
the left ear, revealed in June 2003, correspond to a 
noncompensable evaluation, under 38 C.F.R. § 4.85, Table VII.  

As the foregoing analysis demonstrates, all the veteran's 
audiological evaluations have revealed hearing acuity 
designations corresponding to a noncompensable rating.  
Hence, the record presents no basis for assignment of a 
compensable rating for right ear hearing loss at any point 
since the October 1, 1998 effective date of the grant of 
service connection, under either the former or revised rating 
criteria.  

For all the foregoing reasons, the Board must conclude that 
staged rating, pursuant to Fenderson, is not warranted, and 
that the claim for an initial compensable rating for hearing 
loss of the right ear must be denied.  In reaching these 
conclusions, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the veteran's claim, that doctrine is not for 
application in the instant appeal.  See 38 U.S.C.A. § 
5107(b);    38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

An initial compensable rating for hearing loss of the right 
ear is denied.


REMAND

In a September 2000 rating decision, the RO denied the 
veteran's claims for service connection for tinnitus, for 
vertigo and dizziness, and for a right ear disability, other 
than hearing loss.  The claims file reflects that, in 
November 2000, the veteran filed a NOD with the denials of 
service connection (as indicated in the veteran's statement 
received that month at the RO); however, the RO has yet to 
issue a SOC with respect to each of these claims, the next 
step in the appellate process.  See 38 C.F.R. § 19.29; 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland 
v. Gober,  10 Vet. App. 433, 436 (1997).  Consequently, these 
matters must be remanded to the RO for the issuance of a SOC.  
Id.  The Board emphasizes, however, that to obtain appellate 
review of any issue not currently in appellate status, a 
perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.201, 20.202.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

The RO should issue to the veteran a SOC 
with respect to the September 2000 denial 
of service connection for tinnitus, for 
vertigo and dizziness, and for a right 
ear disability, other than hearing loss.  
Along with the SOC, the RO must furnish 
to the veteran a VA Form 9, and afford 
him the appropriate opportunity to submit 
a substantive appeal perfecting an appeal 
as to those issues.  The veteran is 
hereby reminded that to obtain appellate 
review of any matter not currently in 
appellate status, a timely appeal must be 
perfected.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


 Department of Veterans Affairs


